Citation Nr: 1330313	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  06-11 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a prostate disability.

2.  Entitlement to an evaluation in excess of 20 percent for residuals of a right ankle sprain.

3.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had service from June 1976 to December 1979, from June to October 1986, from December 1995 to August 1996, and from January 2003 to July 2004.  He has also stated that he is currently assigned to an active reserve unit and has been since 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

During the course of the appeal, the Veteran, who was previously represented by Disabled American Veterans, filed a VA Form 21-22 in favor of Missouri Veterans Commission.  The Board recognizes this change in representation.

A review of the Veteran's virtual claims files shows that they contain only evidence that is duplicative of that already contained in the paper claims file.

The Veteran's claims of entitlement to service connection for a prostate disorder (then characterized as prostatitis) and entitlement to a compensable evaluation for residuals of a right ankle sprain were previously before the Board.  In an April 2009 decision, in pertinent part, the Board denied entitlement to service connection for prostatitis and granted a 10 percent disability rating for residuals of a right ankle sprain.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).

While that appeal was pending at the Court, the Veteran's attorney and VA's Office of General Counsel filed a Joint Motion for Partial Vacatur and Remand.  The Joint Motion stated that the parties agreed that the Board incorrectly denied the Veteran's service connection claim on the basis that he had no current disability and failed to provide adequate reasons and bases for not awarding a disability rating in excess of 10 percent for residuals of a right ankle strain on the basis of functional impairment.  In a December 2009 Order, the Court granted the Joint Motion, vacating that portion of the Board's April 2009 decision that denied entitlement to service connection for prostatitis and denied a rating in excess of 10 percent for residuals of right ankle sprain and remanding the matters to the Board.

In May 2010, the Board remanded the claims to the RO, in compliance with the Joint Motion.  The Veteran's service connection claim was then recharacterized and expanded to include any "prostate disability," in order to afford the Veteran the greatest advantage in his case and in recognition that a claim should encompass any related diagnosis reasonably raised by the record.  In the remand, the Board directed that the RO should adjudicate claims of entitlement to service connection for a hernia and residuals of an appendectomy, afford the Veteran a VA examination and opinion regarding his prostate claim, and afford the Veteran a VA examination regarding his right ankle disability.

Following some development and the award of a 20 percent rating for the Veteran's residuals of a right ankle sprain in a May 2011 RO rating decision, the Veteran's claims were again before the Board and remanded in February 2012.  The remand instructed that the RO was to adjudicate claims of entitlement to service connection for a hernia and residuals of an appendectomy, inform the Veteran that he was responsible for submitting information regarding his employers to substantiate his contention that his right ankle disability interferes with his employment, and return the examination report to the June 2010 examiner for an addendum opinion regarding the Veteran's prostate disability and right ankle claims.  As will be explained in more detail below, the Board finds that, to the extent that a decision regarding the right ankle disability is contained herein, all appropriate and directed development has been completed, and the Board may proceed with adjudication of that claim at this time.  With regard to the remaining claims, additional development is necessary and will be explained further below.

While the disability rating assigned to the Veteran's residuals of a right ankle strain has been increased during the course of this appeal, a higher rating for this disability is available, and the Veteran is presumed to seek the maximum available benefit.  Therefore, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In August 2012, the Veteran requested a copy of all information in his claims file related to a July 2012 letter to show his new representative.  He also requested additional time to file a response, as directed by his new representative.  The record shows that his new representative received a copy of the entire file for review in June 2013 and filed a statement that same month.  In addition, the Veteran's file was not certified to the Board until June 2013, giving the Veteran's new representative nearly a year after the July 2012 letter in which to submit argument or evidence.  The Board finds that all due process has been met.

Since the Veteran raised a claim of entitlement to a TDIU in the context of an increased rating claim, it is fully before the Board at this time.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for a prostate disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Residuals of a right ankle sprain are manifested by pain with motion of the ankle, normal stability testing with one report of a fall, and no evidence of ankylosis of the ankle or the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.

2.  The post-surgical scar of the Veteran's right ankle is 17 centimeters long, linear, and nontender.





CONCLUSION OF LAW

The criteria for an evaluation in excess 20 percent for residuals of a right ankle sprain are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Two December 2004 letters from the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim for an increased rating, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The Veteran's claim was thereafter initially adjudicated in August 2005.

In addition, a letter sent to the Veteran in March 2006 contained information regarding disability ratings and effective dates, consistent with the requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Although the Veteran was not provided with a separate notice letter containing the rating criteria used to evaluation his ankle disability, these criteria were contained in the March 2006 statement of the case.  As such, the Veteran is shown to have actual knowledge of the criteria necessary to obtain a higher rating for this disability.

Following the March 2006 letter and statement of the case, the Veteran's claims have been readjudicated on a number of occasions, most recently in May 2013, curing the timing of the notice error.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records and all identified and available post-service treatment records have been obtained.  He has been afforded VA examinations regarding his right ankle disability in March 2005, June 2010, and October 2012.  As they contain a full evaluation of the Veteran's disability at issue and contain opinions supported by rationales, they are adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  The Board does not have notice of any additional relevant evidence which is available but has not been obtained. 

The Board is further satisfied that the RO has substantially complied with its May 2010 and February 2012 remand directives as they pertain to the issue decided herein.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Specifically, the RO afforded the Veteran VA examinations that fully evaluated the current severity of his right ankle disability.  In a July 2012 letter, the RO informed the Veteran that he was responsible for submitting information relevant to his employment to substantiate his contention that his right ankle interferes with his employment.  The Veteran did not respond.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.


II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2012). 

The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2012).  Separate diagnostic codes identify the various disabilities. 

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Nevertheless, where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board acknowledges, however, that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  However, the Board finds that the Veteran's disability remained consistent throughout the appeal period, and a uniform evaluation is warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

At the outset, the Board notes that the Veteran is certainly credible to report as to that which he personally experiences, including his symptomatology and manifestations of his right ankle disability, and the Board finds that his statements in this regard are credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, his lay statements pertinent to his claim for an increased rating have been considered in this decision, along with the medical evidence of record.  However, to the extent that his lay statements conflict with the medical evidence of record, as is discussed in more detail below when evaluating the Veteran for the presence of instability in the right ankle, the Board finds that the medical determinations made by a trained professional based on testing are more probative than the Veteran's lay assertions.

The Veteran's right ankle disability is rated 20 percent disabled under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2012), which provides that a maximum schedular 20 percent rating is assigned for marked limitation of motion of the ankle.  As the Veteran is already in receipt of the maximum schedular rating allowed under this Diagnostic Code, a higher schedular rating may not be assigned.  Also, because he is assigned the maximum rating for limitation of motion of the ankle, the provisions of 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995) need not be considered.  However, the Board will determine whether a higher or additional rating is warranted under any other Diagnostic Code.

On VA evaluation of the right ankle in March 2005, the Veteran complained that his right ankle gave out frequently, causing him to fall.  The ankle was stable since 1980 reconstructive surgery, but he has now developed pain in the right ankle on a daily basis.  He occasionally wore an ankle brace.  He said that his employment was affected because he could not do prolonged walking, which may be required in the future on inspections as a supervisor.  Thus far, he was not required to do that.  Otherwise, his employment was intact.  His daily activities were affected because he could not run due to his right ankle.  Physical examination did not show any instability or limitation due to fatigue or incoordination.  There was some mild thickening compared to the left.  There was a 17-centimeter, well-healed, nontender, surgical scar down the lateral aspect.  There was motion of the ankle.  X-rays showed minimal degenerative spur formation of the right ankle.  The diagnosis was chronic residuals of right ankle reconstruction, post sprain. 

Also on file are August 2006 lay statements from family and friends of the Veteran, including a statement from his mother that the Veteran's right ankle is causing him pain that affects his activities.  In a written statement from what appears to be a coworker, D.T. stated that he knew the Veteran for fifteen years and witnessed him limping and having trouble with his left arm or hand when he returned to the Post Office in 2004.

On VA evaluation in June 2010, the Veteran reported that he had been unemployed since September 2009, prior to which he worked for the Postal Service as a supervisor and mechanic.  He complained of chronic, daily pain along with weakness.  Pain was made worse with walking, prolonged standing, stair climbing, and weather changes.  It was relieved by rest.  He did not take any medication or require ankle braces or assistive devices.  His employment was affected in that he had difficulty standing for long periods of time.  His employment was affected by a multiplicity of his problems, including his back, leg, ankle, prostate, lower abdominal pain, and testicular pain, according to his narrative.  He could no longer bowl, run, ride his motorcycle or take hikes.  

He walked with a moderate limp favoring the right lower extremity.  He did not use an assistive device.  Examination of the right ankle revealed a well-healed, barely visible, thin, linear, 16 centimeter surgical scar along the distal lateral aspect over the fibula.  He has some tenderness inferior to the lateral malleolus, as well as the anterior aspect of the ankle joint.  The ankle has a negative drawer test and there was no gross instability upon stressing, although this maneuver did cause some pain.  There was motion of the ankle in all directions.  He was able to arise on his toes and heels with no obvious weakness but with pain.  X-rays revealed that osteoschondral lesion of the lateral talar dome was possible.  The diagnosis was ligamentous injury of the right ankle, post surgical repair.

A VA physician that examined the Veteran in October 2012 opined his right ankle sprain residuals, along with other disabilities, permanently prevented physically-active work.  Strength and sensory testing of the ankle at that time was normal.  The Veteran denied sudden weakness or instability but fell once last year walking on uneven ground due to the ankle.  He had constant, very mild pain in the ankle, occasional stiffness, and visible swelling compared to the left.  He has not used a brace in recent years.  On examination, there was motion of the ankle.  Stability testing was normal on anterior drawer test and talar tilt test.  There was no ankylosis.  The Veteran did not have shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus), or talectomy (astragalectomy).

In an October 2012 addendum, the physician that examined the Veteran in June 2010 opined that the Veteran's right ankle disability alone did not cause marked interference with employment.  He had a mild to moderate limp but functioned normally.  He would be precluded from prolonged standing and walking along with limited stair climbing and ladders because of the ankle.

Although there is an implication by the VA examiner in the statement later in March 2005 that some of the Veteran's right ankle symptomatology may be due to a nonservice-connected motor vehicle accident, there is no statement on what symptomatology is due to service-connected right ankle disability and what is not.  Consequently, because the Board is unable to clearly separate the symptomatology due to service-connected right ankle disability from that due to nonservice-connected disability, all of the Veteran's symptoms are considered service-connected.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (Observing that when it is not possible to separate the effects of a service-connected condition and a non- service-connected condition, the provisions of 38 C.F.R. § 3.102  mandate that reasonable doubt on any issue was to be resolved in the Veteran's favor, and that all signs and symptoms be attributed to the service- connected condition). 

As noted above, the Veteran currently receives the highest possible schedular rating for limitation of motion of the ankle under the criteria of Diagnostic Code 5271.  In addition, all of the lay and medical evidence of record shows that the Veteran maintained motion of his right ankle and did not have ankylosis.  Furthermore, the October 2012 VA examination report specifically indicates that the Veteran did not have ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus or astragalectomy.  There is no other lay or medical evidence of record suggesting that the Veteran manifested any of these ankle disorders.  As such, the criteria of Diagnostic Codes 5270, 5272, 5273, and 5274 are not for application.

There are no other potentially relevant rating criteria with regard to the Veteran's right ankle disability.  Specifically, the Board notes that, while the Veteran has a scar of the right ankle that is a residual from prior surgery, the scar is shown to be linear, no more than 17 centimeters long, and nontender.  There is no evidence that the scar causes any other effects.  As such a separate, compensable rating for the scar of the right ankle is not supported by the applicable rating criteria.  See 38 C.F.R. § 4.118, Diagnostic Codes7800-7805.  As such, a schedular rating in excess of 20 percent evaluation already assigned under Diagnostic Code 5271 cannot be assigned.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

With regard to right ankle disability, the criteria reasonably describe the Veteran's disability level and symptomatology.  The major symptoms of the Veteran's right ankle disability are pain, weakness, and stiffness, which are all contemplated in the limitation of motion code used to rate his disability.  While the Veteran complained of a history of instability, he also indicated that his ankle was stable since he underwent surgery in 1980.  He only once reported using an ankle brace and denied it subsequently.  He did not use an assistive device, and all stability testing on examination was normal.  Therefore, while the Veteran complained of one ankle-related fall in October 2012, the Board finds that the more probative evidence of record-that provided by the medical professional-shows that there was not instability of the ankle.  There is no other symptomatology documented in the record and, therefore, it is all contemplated by the rating already assigned.  Thus, consideration of whether the Veteran's right ankle disability exhibits other related factors such as those provided by the regulations as "governing norms" is not required, and referral for consideration of an extraschedular evaluation for the service-connected disability addressed herein is not warranted.  38 C.F.R. § 3.321(b)(1).

Therefore, the evidence preponderates against the claim of entitlement to an evaluation in excess of 20 percent for residuals of a right ankle sprain, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 20 percent for residuals of a right ankle sprain is denied.


REMAND

The Board finds that the claims remaining on appeal must be remanded for additional development.

The Veteran has alleged that he was exposed to toxins while stationed at Ft. Bragg in 1978, during his first period of active duty.  As the RO noted in a May 2011 memorandum, a United States Circuit Court decision of February 1982 shows that a contractor was convicted of unlawfully disposing of transformer oil containing PCBs on Ft. Bragg in 1978.  The Veteran and a fellow servicemember have described how the Veteran was immersed in oil in Ft. Bragg.  The Veteran's service records show that he was at Ft. Bragg in 1978.

In May 2011, the Veteran submitted an article from the National Center for Biotechnology Information website, which is a part of the National Institutes of Health (NIH).  The article was a study of mortality and exposure to PCBs.  The pertinent conclusion was that this study was the first PCB cohort showing a strong exposure-response relationship for prostate cancer mortality.

In October 2012, the Veteran was afforded a VA examination, and an opinion was provided that prostate cancer was not related to service.  The rationale given was that medical expert literature did not support any increased risk of adenocarcinoma prostate due to PCB environmental exposure.  However, the physician that provided this opinion did not cite or specifically reference the medical literature he based his opinion on and did not discuss the findings contained in the NIH report submitted by the Veteran in May 2011.  Therefore, the Board finds that it is an inadequate opinion and an addendum must be obtained.

The claim of entitlement to a TDIU must be remanded because it is inextricably intertwined with the outcome of the prostate claim.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims file to the examiner that conducted the examination in October 2012 or, if that examiner is unavailable, a similarly qualified provider.

The examiner is asked to provide a more clear rationale for the conclusion given, to include discussion of the specific medical literature that supports his opinion.

The examiner is also asked to comment on the relevancy of the article submitted by the Veteran in May 2011 from the National Institutes of Health that discusses the relationship between exposure to PCBs and prostate cancer mortality.

2.  When all development is complete, the claims of entitlement to service connection for a prostate disability and entitlement to a TDIU should be readjudicated and returned to the Board if denied.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


